                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

ELMI ABDI,                                   )
                                             )
       Petitioner,                           )
                                             )
v.                                           )       No. 3:15-cv-01162
                                             )       Judge Trauger
CHERRY LINDAMOOD,                            )
                                             )
       Petitioner.                           )


                                           ORDER

       On August 19, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 54), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the Petition seeking

habeas corpus relief under 28 U.S.C. § 2254 (Docket No. 1-1) is DENIED, and this case is

DISMISSED with prejudice.

       It is so ORDERED.

       ENTER this 10th day of September 2019.



                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
